Citation Nr: 0030265	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  99-14 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for headaches on a 
direct basis.

2.  Entitlement to service connection for headaches as a 
chronic disability resulting from an undiagnosed illness.

3.  Entitlement to service connection for allergic rhinitis 
on a direct basis. 

4.  Entitlement to service connection for allergic rhinitis 
as a chronic disability resulting from an undiagnosed 
illness.

5.  Entitlement to service connection for sinusitis on a 
direct basis.

6.  Entitlement to service connection for sinusitis as a 
chronic disability resulting from an undiagnosed illness.

7.  Entitlement to service connection for skin rash on a 
direct basis.

8.  Entitlement to service connection for skin rash as a 
chronic disability resulting from an undiagnosed illness.

9.  Entitlement to service connection for a right elbow 
disability on a direct basis.

10.  Entitlement to service connection for right elbow pain 
and numbness as a chronic disability resulting from an 
undiagnosed illness.

11.  Entitlement to service connection for disability 
characterized by body aches and joint pain on a direct basis.

12.  Entitlement to service connection for body aches and 
joint pain as a chronic disability resulting from an 
undiagnosed illness.

13.  Entitlement to service connection for post traumatic 
stress disorder (PTSD) on a direct basis.

14.  Entitlement to service connection for sleep disorder as 
a chronic disability resulting from an undiagnosed illness.

15.  Entitlement to service connection for fatigue as a 
chronic disability resulting from an undiagnosed illness.

16.  Entitlement to service connection for night sweats as a 
chronic disability resulting from an undiagnosed illness.

17.  Entitlement to service connection for memory loss as a 
chronic disability resulting from an undiagnosed illness.


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The appellant reports a period of service in the National 
Guard from January 1991 to May 1991.  He additionally 
indicated that he served in the Persian Gulf War.

In November 1998, the appellant filed a claim for service 
connection for migraine headache, body ache, joint pain, 
sleep disorder, fatigue, memory loss, skin rash, night 
sweats, back pain, hip pain, bilateral knee pain, allergic 
rhinitis, and elbow pain.  He indicated that he was a Gulf 
War veteran.  This appeal arises from a March 1999 rating 
decision from the Columbia, South Carolina Regional Office 
(RO) that denied the appellant's claim for service connection 
for migraine headaches, allergic rhinitis, tinea versicolor, 
right elbow pain and numbness, body aches and joint pain, and 
PTSD both on a direct basis and as chronic disabilities 
resulting from an undiagnosed illness.  A Notice of 
Disagreement was filed in April 1999.  A Statement of the 
Case was issued in May 1999 and a substantive appeal was 
filed in May 1999 with no hearing requested. 


REMAND

The VA has a duty to assist the appellant in the development 
of facts pertaining to his claim.  See Veterans Claims 
Assistance Act of 2000 § 3, U.S.C. § 5102 (2000).  This 
includes obtaining service medical records and relevant 
private and VA medical records and providing the  appellant 
with a VA examination, where, as in this case, such 
examination may substantiate entitlement to the benefit 
sought.  See Veterans Claims Assistance Act of 2000 § 3, 
U.S.C. § 5103A (2000).

Initially, the Board notes that the appellant's period(s) of 
service is unverified.  The question of the appellant's duty 
status, particularly as to a period of service during the 
Persian Gulf War, is significant to his claims for service 
connection for chronic disabilities resulting from an 
undiagnosed illness.  Further, it is important that the 
status of the appellant's service during any reserve duty be 
verified as to his claims for direct service connection.  The 
record does not contain any verification of the appellant's 
service.  Therefore, the RO should attempt to verify all 
periods of active duty, active duty training, inactive duty 
training, and service during the Persian Gulf War before 
adjudicating the appellant's claims for service connection.  
A DD214 and service personnel records should be including in 
the claims file.

Additionally, there is an indication in the record that the 
appellant has had treatment for his claimed disabilities at 
Shaw Air Force Base.  While current lab reports from this 
facility are of record, treatment records should be obtained 
prior to any VA examination.  Further, in reviewing the 
evidence in the claims folder, the undersigned notes that 
some of the latest VA examinations are inadequate.  In this 
regard, on the VA general medical examination conducted in 
December 1998, it is unclear as to whether the examiner 
reviewed any records in providing the diagnoses.  On a 
December 1998 examination of the right elbow and hand, an 
indicated test was not performed to confirm a diagnosis.  On 
a neurological examination in December 1998, a recommended 
test was not provided.  On a mental disorders examination in 
January 1999, it was indicated that the appellant's claims 
file was not available for review.  

With regard to the claim of service connection for PTSD, the 
appellant reported his stressors to be fear of SCUD alerts 
and witnessing carnage on the ground while driving through 
the ground war area.  Another attempt should be made to 
obtain more detailed information from the appellant 
concerning his stressors.  Thereafter, the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
should be contacted in order to verify the appellant's 
alleged stressors or combat service.  If the appellant 
engaged in combat with the enemy or an alleged stressor is 
verified, the appellant should be afforded a VA psychiatric 
examination to confirm whether a verified stressor is the 
cause of any current PTSD.

It is further noted that the appellant is claiming service 
connection for fatigue as a chronic disability resulting from 
an undiagnosed illness.  In this regard it is noted that VA's 
criteria for diagnosing chronic fatigue syndrome appear in 38 
C.F.R. § 4.88a, and were revised effective July 15, 1995.  [A 
new Diagnostic Code 6354 was also established so that once 
service-connected, disability ratings might be uniformly 
effectuated].  Specifically, the pertinent VA regulation 
concerning the diagnosis of chronic fatigue syndrome reads as 
follows:

(a) For VA purposes, the diagnosis of 
chronic fatigue syndrome requires: 

(1)  new onset of debilitating fatigue 
severe enough to reduce daily activity to 
less than 50 percent of the usual level 
for at least six months; and

(2)  the exclusion, by history, physical 
examination, and laboratory tests, of all 
other clinical conditions that may 
produce similar symptoms; and

(3)  six or more of the following: 

(i)	acute onset of the condition, 
(ii)	low grade fever, 
(iii)	nonexudative pharyngitis, 
(iv)	palpable or tender cervical or 
axillary 	lymph nodes, 
(v)	generalized muscle aches or 
weakness, 
(vi)	fatigue lasting 24 hours or 
longer after 	exercise, 
(vii)	headaches (of a type, 
severity, or pattern that is 
different from headaches in the 
pre-morbid state), 
(viii)	migratory joint pains, 
(ix)	neuropsychologic symptoms, 
(x)	sleep disturbance. 

38 C.F.R. § 4.88a (1999).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Before completing the development 
requested below, the RO should review the 
provisions concerning the requirements of 
the VA's duty to assist as contained in 
Veterans Claims Assistance Act of 2000 
§ 3, U.S.C. § 5103A (2000).  This section 
of the Act must be complied with in 
connection with the development requested 
below.

2.  The RO should verify, through 
official channels, the nature of the 
appellant's service, including in the 
reserves and during the Persian Gulf War.  
Additionally, the appellant's DD214 and 
service personnel records should be 
included in the claims folder.  

3.  The RO should obtain all of the 
appellant's service medical records from 
service including from any service during 
the Persian Gulf War, including from Shaw 
Air Force Base.  If any records are 
unable to be located, this should be 
documented.

4.  The RO should request from the 
appellant the names and addresses of all 
medical care providers who have treated 
him for headaches, allergic rhinitis, 
sinusitis, skin rash, right elbow pain 
and numbness, body aches, joint pain, 
PTSD, fatigue, sleep disorder, night 
sweats, and memory loss either during 
service or since service.  After securing 
the necessary releases, the RO should 
obtain these records and permanently 
associate them with the claims file.  
These should include any such records 
from Shaw Air Force Base.  As to the 
undiagnosed disabilities for which the 
appellant is seeking service connection, 
he should be requested to submit evidence 
of nonmedical indicators of the existence 
of such conditions, such as documentation 
of time lost from work, evidence 
affirming changes in the appellant's 
physical abilities and appearance, etc. 

5.  The RO should request a comprehensive 
statement from the appellant containing 
as much detail as possible regarding the 
who, what, where, and when as to the 
putative stressors that he alleges he was 
exposed to in service.  The appellant 
should provide specific details of the 
claimed stressors such as dates, places, 
detailed descriptions of events, and 
identifying information concerning any 
other individuals involved in the events 
including their full names, rank, units 
of assignment, or any other identifying 
detail.  In particular, the appellant 
should respond to the following questions 
with as much specificity as possible:  
With regard to SCUD attacks, where was 
the appellant stationed and to what unit 
was he assigned, what was the frequency 
of the attacks, did any missiles land in 
close proximity to where he was 
stationed, were any individuals killed or 
injured from the missiles, what were the 
names and hometowns of any such injured 
individuals and what was his location in 
relation to any persons killed or 
injured.  With regard to witnessing 
carnage related to the ground war in the 
Persian Gulf, where specifically did this 
occur, what was his purpose in being 
there, what are the names and/or units of 
those involved, what are the names of any 
individuals who were injured, did the 
appellant report the incident and to 
whom.

6.  Thereafter, the RO should contact the 
U. S. Armed Services Center for Research 
of Unit Records (USASCRUR), located at 
7798 Cissna Road, Suite 101, Springfield, 
VA 22150-3197 in an attempt to 
corroborate the appellant's alleged 
stressors.  His statements regarding 
descriptions of the stressors should be 
provided this organization.  Any USASCRUR 
report or response obtained should be 
associated with the claims file. 

7.  The RO should contact the National 
Personnel Records Center and attempt to 
obtain copies of unit morning reports and 
DA Form 1 for the time period in question 
for the appellant's unit.  If the names 
of any injured or killed are supplied, 
daily personnel actions should be 
reviewed for the period in question.  

8.  The RO should make a determination as 
to whether the appellant engaged in 
combat or if any alleged stressor is 
verified.  

9.  Following completion of the above 
development, the appellant should be 
afforded a neurological examination 
regarding his claim for service 
connection for headaches and numbness of 
the right elbow; an ear, nose, and throat 
examination regarding the claim for 
service connection for allergic rhinitis 
and sinusitis; a dermatological 
examination regarding his claim for 
service connection for a skin rash; an 
orthopedic examination regarding the 
claims for service connection for elbow 
pain, joint pain and body aches; a 
psychiatric examination regarding his 
claim for service connection for memory 
loss, sleep disorder, fatigue, night 
sweats, and PTSD if the appellant served 
in combat or if any stressor was 
verified; and a general medical 
examination with regard to his claim 
concerning sleep disorder, fatigue and 
night sweats.  The claims folder and a 
copy of this REMAND must be made 
available to and be reviewed by the 
examiner prior to the examination. 

I.  Neurological examination: 

(a)  The examiner should note and 
detail all reported symptoms of 
headaches and right elbow numbness.  
The examiner should provide details 
about the onset, frequency, 
duration, and severity of all 
complaints relating to headaches and 
right elbow numbness and indicate 
what precipitates and what relieves 
these complaints.  

(b)  The examiner should determine 
if there are any objective medical 
indications that the appellant is 
suffering from headaches of numbness 
of the right elbow. 

(c)  The examiner should 
specifically determine if the 
appellant's headaches and right 
elbow numbness are due to a known 
diagnostic entity.  If not, the 
examiner should specifically state 
whether he/she is unable to ascribe 
a diagnosis to the appellant's 
headaches and right elbow numbness.  
Symptom-based "diagnoses" such as 
(but not limited to) "headaches" 
are not considered as diagnosed 
conditions for compensation 
purposes.  If the manifestations of 
headache and right elbow numbness 
cannot be attributed to a diagnosed 
illness, the examiner should be 
asked to determine if there is 
affirmative evidence that the 
undiagnosed illness was not incurred 
during active service during the 
Gulf War, or that the undiagnosed 
illness was caused by a supervening 
condition or event that occurred 
between the appellant's most recent 
departure from service during the 
Gulf War or any other cause.

(d)  Specialist examinations should 
be conducted if indicated, including 
an ears, nose, and throat 
examination.  All opinions expressed 
should be supported by reference to 
pertinent evidence.

(e)  If a known diagnosis is present 
the examiner should opine whether it 
is at least as likely as not that 
this disability had its onset in 
service.  The underlined standard of 
proof should be utilized in 
formulating a response.   

II.  Ear, nose, and throat examination: 

(a)  The examiner should note and 
detail the appellant's reported 
symptoms regarding allergic rhinitis 
and sinusitis. 

(b)  The examiner should determine 
if there are any objective medical 
indications that the appellant is 
suffering from the reported 
symptoms.

(c)  The examiner should determine 
whether the appellant has objective 
evidence of allergic rhinitis or 
sinusitis.  If so, the examiner 
should note whether it is at least 
as likely as not that these 
manifestations are attributable to a 
known clinical diagnosis.  If the 
manifestations cannot be attributed 
to a diagnosed illness, the examiner 
should be asked to determine if 
there is affirmative evidence that 
the undiagnosed illness was not 
incurred during active service 
during the Gulf War, or that the 
undiagnosed illness was caused by a 
supervening condition or event that 
occurred between the appellant's 
most recent departure from service 
during the Gulf War or any other 
cause.

(d)  If a known diagnosis is present 
the examiner should opine whether it 
is at least as likely as not that 
this disability had its onset in 
service.  The underlined standard of 
proof should be utilized in 
formulating a response.   

III.  Dermatological examination:  

(a)  The examiner should note and 
detail all reported skin symptoms 
and should provide details about the 
onset, frequency, duration, and 
severity of all complaints relating 
to these symptoms and indicate what 
precipitates and what relieves them.  

(b)  The examiner should determine 
if there are any objective medical 
indications that the appellant is 
suffering from a skin rash. 

(c)  The examiner should 
specifically determine if the 
appellant's skin rash is 
attributable to a known diagnostic 
entity.  If not, the examiner should 
specifically state whether he/she is 
unable to ascribe a diagnosis to the 
appellant's skin rash. 

(d)  If a known diagnosis is present 
the examiner should opine whether it 
is at least as likely as not that 
this disability had its onset in 
service.  The underlined standard of 
proof should be utilized in 
formulating a response.   

IV.  Orthopedic examination:

(a)  The examiner should take a work 
history of the appellant, to include 
hours worked per week and time lost 
from work due to elbow pain and 
numbness, joint pain, and body 
aches.  The examiner should note and 
detail all reported symptoms of 
elbow pain, joint pain, and body 
aches.  The examiner should provide 
details about the onset, frequency, 
duration, and severity of all 
complaints relating to elbow pain, 
joint pain, and body aches (and 
specify about which joints the 
appellant is complaining) and 
indicate what precipitates and what 
relieves these complaints.  

(b)  The examiner should determine 
if there are any objective medical 
indications that the appellant is 
suffering from elbow pain, joint 
pain, and body aches. 

(c)  The examiner should 
specifically determine whether the 
appellant's complaints of elbow 
pain, joint pain and body aches are 
attributable to a known diagnostic 
entity.  If not, the examiner should 
specifically state whether he/she is 
unable to ascribe a diagnosis to the 
appellant's elbow pain and numbness, 
joint pain, and body aches.  
Symptom-based "diagnoses" such as 
(but not limited to) myalgia and 
arthralgia are not considered as 
diagnosed conditions for 
compensation purposes. 

(d)  Specialist examinations should 
be conducted if indicated.  All 
opinions expressed should be 
supported by reference to pertinent 
evidence.

(e)  If known diagnoses are present 
the examiner should opine whether it 
is at least as likely as not that 
this disability manifested by elbow 
pain had its onset in service and 
whether it is at least as likely as 
not that this disability manifested 
by joint pain and body aches had its 
onset in service.  The underlined 
standard of proof should be utilized 
in formulating a response.   

V.  Psychiatric examination: (The claims 
folder must be made available to the 
examiner.  All indicated testing should 
be accomplished.)

(a)  PTSD:  If it is determined by 
the RO that the appellant either 
served in combat or if any alleged 
stressor is verified, the 
psychiatrist should render an 
opinion as to whether the appellant 
currently suffers from PTSD pursuant 
to the diagnostic criteria set forth 
in Diagnostic And Statistical Manual 
of Mental Disorders (DSM-IV); and, 
if so, is the diagnosis linked to a 
specific corroborated stressor event 
experienced while in service or to 
any verified combat service.  

(b) Other conditions:  The examiner 
should note whether the veteran's 
sleep disorder, fatigue, night 
sweats and memory loss are, as least 
as likely as not, attributable to 
any diagnosed psychiatric 
disability.  The examiner should 
provide all factors upon which the 
diagnosis was made.

VI.  General Medical Examination:

(a)  The examiner should note and 
detail the appellant's reported 
symptoms.  He/she should also elicit 
information on the nature of the 
appellant's employment, the number 
of hours spent each day at work, 
athletic activities he participates 
in, the number of hours he sleeps 
each night, etc.

(b)  The examiner should determine 
if there are any objective medical 
indications that the appellant is 
suffering from the reported 
symptoms. 
  
(c)  The examiner should 
specifically determine whether there 
are objective indications of sleep 
disorder, fatigue, night sweats, and 
memory loss.  The examiner should 
also determine if it is at least as 
likely as not that the appellant has 
chronic fatigue syndrome (see 
criteria listed above) or another 
known diagnostic entity responsible 
for his complaints.  If the symptoms 
cannot be attributed to a diagnosed 
illness, the examiner should be 
asked to determine if there is 
affirmative evidence that the 
undiagnosed illness was not incurred 
during active service during the 
Gulf War, that the undiagnosed 
illness was caused by a supervening 
condition or event that occurred 
between the appellant's most recent 
departure from service during the 
Gulf War or any other cause.

(d)  If a known diagnosis is present 
the examiner should opine whether it 
is at least as likely as not that a 
disability manifested by sleep 
disorder, fatigue, night sweats, and 
memory loss had its onset in 
service.  The underlined standard of 
proof should be utilized in 
formulating a response.   

All opinions expressed should be 
supported by reference to pertinent 
evidence.  If an examiner disagrees with 
any opinions contained in the claims file 
which contradict his or hers, it would be 
helpful if the reasons for the 
disagreement are set forth in detail.

10.  The RO should review the examination 
report to ensure that it is adequate for 
rating purposes.  If the examination is 
inadequate for any reason, the RO should 
return the examination report to the 
examining physician and request that all 
questions be answered.

11.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate by the RO, 
the RO should again consider the 
appellant's claims.  If any action taken 
remains adverse to the appellant, he 
should be furnished a supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


